UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7863



JENS SOERING,

                                             Petitioner - Appellant,

          versus


WARDEN OF BRUNSWICK CORRECTIONAL CENTER,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-03-559-7)


Submitted:   July 28, 2004                 Decided:   August 24, 2004


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jens Soering, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jens Soering seeks to appeal the district court’s order

dismissing without prejudice his petition under 28 U.S.C. § 2254

(2000), as an unauthorized successive petition.*          An appeal may not

be taken from the final order in a habeas corpus proceeding unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000).           When, as here, a district court

dismisses   a   §   2254   petition    solely   on   procedural   grounds,   a

certificate of appealability will not issue unless the petitioner

can demonstrate both “(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”        Rose v. Lee, 252 F.3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).                 We

have independently reviewed the record and conclude that Soering

has not made the requisite showing. See Miller-El v. Cockrell, 537

U.S. 322, 336 (2003).

            Finally, in accordance with United States v. Winestock,

340 F.3d 200, 208 (4th Cir.), cert. denied, 124 S. Ct. 496 (2003),

we construe Soering’s notice of appeal and informal brief as a



     *
      By order filed March 12, 2004, this appeal was placed in
abeyance for Jones v. Braxton, No. 03-6891. In view of our recent
decision in Reid v. Angelone, 369 F.3d 363 (4th Cir. 2004), we no
longer find it necessary to hold this case in abeyance for Jones.

                                      - 2 -
motion for authorization under 28 U.S.C. § 2244 (2000) to file a

successive habeas corpus petition.           To obtain permission to bring

a second or successive § 2254 petition, a movant must show that his

claim:      (1) “relies on a new rule of constitutional law, made

retroactive to cases on collateral review by the Supreme Court,

that was previously unavailable” or (2) relies on newly discovered

facts that tend to establish the movant’s innocence.              28 U.S.C.

§   2244.     We   conclude   that   Soering   has   not   satisfied   either

standard.

             Accordingly, we deny Soering’s implicit application for

leave to file a successive § 2254 petition, deny a certificate of

appealability, and dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  DISMISSED




                                     - 3 -